DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
 
Acknowledgment
Applicant’s amendment filed on February 23, 2021 is acknowledged. Accordingly claims 1-21 remain pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al (hereinafter “Douglas”) U.S. Patent Application Publication No. 2017/0249628 A1 in view of Lin et al (hereinafter “Lin”) U.S. Patent Application Publication No. 2010/00082444 A1.

As per claims 1, 12 and 17, Douglas discloses an electronic device comprising:
a first wireless communication circuit configured to establish a first wireless connection with an external mobile device (see fig. 4, which discloses that “mobile payment establishes BLE connection with user device” 404; 0007, which discloses that when the first communication system is powered, establish, via the first communication system, a first wireless connection with the user device”);
a second wireless communication circuit configured to wirelessly access an internet (0007, which discloses “establish, via the second communication system, a second wireless connection with the payment terminal);
a sensor module for user authentication;
a user interface (see fig. 1, user device 130; 0027, which discloses that “For instance, user device 130 may execute browser or related mobile display software that generates and displays interfaces including content on a display device included in, or in communication with, user device 130”);

in response to a payment request occurring while the first wireless connection is disconnected, receive a user input through the sensor module;
in response to receiving the user input, perform a user authentication, based on the user authentication being successful, transmit to a first external server through the second wireless communication circuit, a first request for an authentication token;
receive, from the first external server through the second wireless communication circuit, a first response comprising the authentication token (0058, which discloses that “In step 406, user device 110 may retrieve a token.  For example, user 115 may operate the mobile payment application installed on user device 130 to initiate an operation for provisioning a token to mobile payment device 110”),
after receiving the first response, transmit, to the external mobile device through the first external server, a second request for a transaction token (0007, which discloses that “transmit, through the second wireless connection, the token to the payment terminal.”), and
receive, from the external mobile device through the first external server, a second response comprising the transaction token (0058, which discloses that “User device 130 may send a request for the token to (or access the token from) FSP server 140 through network 160.  Subsequently, FSP server 140 may generate the token and send the token to user device 130.”).
What Douglass does not explicitly disclose:
a sensor module for user authentication;
in response to a payment request occurring while the first wireless connection is disconnected, receive a user input through the sensor module;
in response to receiving the user input, perform a user authentication, based on the user authentication being successful, transmit to a first external server through the second wireless communication circuit, a first request for an authentication token;
Lin discloses the electronic device comprising:
a sensor module for user authentication (see abstr., which discloses “a biometric sensor for acquiring the identification information and/or the payment information.”);
in response to a payment request occurring while the first wireless connection is disconnected, receive a user input through the sensor module (0279, which discloses that “payment while the device 10 is disconnected may facilitate scanning of payment information using the camera 46 (fig. 2), the scanner 48 (fig. 2), or the biometric sensor 45 (fig. 1). Disconnection of the device 10 also may facilitate manual entry of payment  information using a keypad of the device 10.”);
in response to receiving the user input, perform a user authentication, based on the user authentication being successful, transmit to a first external server through the second wireless communication circuit, a first request for an authentication token (0092, which discloses that “Further, security information, such as an authentication key, for communicating with a retail server may be stored within the secure storage area.  In certain embodiments, the secure storage area may include a microcontroller embedded within the electronic device 10.”; 0103, which discloses that “The authentication process may provide an additional level of security by allowing the server 96 to verify that the electronic device 10 has been authorized for communication with the server 96.”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the electronic device of Douglass and incorporate an electronic device comprising: a sensor module for user authentication; in response to a payment request occurring while the first wireless connection is disconnected, receive a user input through the sensor module; in response to receiving the user input, perform a user authentication, based on the user authentication being successful, transmit to a first external server through the second wireless communication circuit, a first request for an authentication token in view of the teachings of Lin in order to facilitate transaction and enhance security.

As per claim 2, Douglas further discloses the electronic device, wherein the first wireless communication circuit is further configured to provide bluetooth communication, 
wherein the second wireless communication circuit is further configured to provide WiFi communication or cellular communication (0019; 0028), and
wherein the user input comprises a first input to executing an application for performing a payment transaction and a second input selecting a means for performing the payment transaction (0057; 0058).

As per claim 3, Douglas further discloses the electronic device, wherein the first request further includes at least one of a user account identification (ID), a fast identity online (FIDO) ID, a device ID, a card member ID, a credit card issuer code, or an authentication type (0058; 0064).

As per claim 4, Douglas further discloses the electronic device, wherein the first response comprises at least one of a fast identity online (FIDO) authentication token or a key identification (ID) (0058; 0064).

As per claim 5, Douglas further discloses the electronic device, further comprising:
at least one of a near field communication (NFC) circuit or a magnetic secure transmission (MST) circuit (0003; 0006; 0007),
wherein the instructions, when executed further cause the processor to output a signal comprising the transaction token by using at least one of the NFC circuit or the MST circuit (0003; 0006; 0007).

As per claim 6, Douglas further discloses the electronic device, wherein, before the first wireless connection is disconnected, the instructions, when executed further cause the processor to:
establish the first wireless connection with the external mobile device through the first wireless communication circuit (0007; 0008);
share a common identification (ID) with the external mobile device through the first wireless communication circuit (0007; 0008); but failed to explicitly disclose:
in response to the first wireless connection being disconnected, establish a second wireless connection with the external mobile device through the second wireless communication circuit by using the common ID.
Lin discloses the electronic device further comprising:
 in response to the first wireless connection being disconnected, establish a second wireless connection with the external mobile device through the second wireless communication circuit by using the common ID (0092).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the electronic device of Douglass and incorporate an electronic device comprising: in response to the first wireless connection being interrupted, establish a second wireless connection with the external mobile device through the second wireless communication circuit by using the common ID in view of the teachings of Lin in order to facilitate transaction and enhance security.

As per claim 7, Douglass further discloses the electronic device, wherein the instructions, when executed, further cause the processor to:
transmit the common ID and an ID of the electronic device to a second external server through the second wireless communication circuit (0007; 0008);
receive an internet protocol (IP) address of the external mobile device from the second external server (0064); and
establish the second wireless connection with the external mobile device by using the IP address, wherein the second request is transmitted through the second wireless connection (0064), and
wherein the second response is received through the second wireless connection (0058).

As per claim 8 and 15, Douglas further discloses the electronic device, wherein the instructions, when executed, further cause the processor to:
generate a security channel to the external mobile device through the second wireless communication circuit, wherein the second request is transmitted through the security channel (0058), and
wherein the second response is received through the security channel (0058).

As per claims 9 and 16, Douglas further discloses the electronic device, wherein the instructions further cause the processor to:
in response to receiving the user input, transmit a request for an address of the first external server to the external mobile device through the second wireless communication circuit (0057; 0058);
receive the address of the first external server from the external mobile device through the second wireless communication circuit (0058); and
transmit the first request to the first external server with reference to the received address of the first external server (0058).

As per claim 10, Douglas further discloses the electronic device, wherein the instructions, when executed, further cause the processor to:
before transmitting the second request, transmit a request for changing a communication scheme, which is used by the external mobile device, to a predetermined communication scheme to the external mobile device through the second wireless communication circuit (0058);
transmit a request for an internet protocol (IP) address of the external mobile device according to the predetermined communication scheme, to a second external server through the second wireless communication circuit (0058; 0064);
receive the IP address of the external mobile device from the second external server through the second wireless communication circuit (0058; 0064); and
establish a second wireless connection through the second wireless communication circuit by using the IP address (0058).

As per claim 11, Douglass further discloses the electronic device, wherein the instructions, when executed, further cause the processor to, after receiving the first response, transmit the authentication token to the external mobile device through the second wireless communication circuit (0057; 0058).

As per claims 13 and 18, Douglas further discloses the method, further comprising:
after the first wireless communication circuit is disconnected, establishing a second wireless connection with the external mobile device through the second wireless communication circuit by using the common ID.
Lin discloses the method, further comprising:
after the first wireless communication circuit is disconnected, establishing a second wireless connection with the external mobile device through the second wireless communication circuit by using the common ID (0074; 0101).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the electronic device of Douglass and incorporate an electronic device comprising: after the first wireless communication circuit is disconnected, establishing a second wireless connection with the external mobile device through the second wireless communication circuit by using the common ID in view of the teachings of Lin in order to facilitate transaction and enhance security.

As per claim 14, Douglas further discloses the method, wherein the establishing of the second wireless connection with the external mobile device comprises:
transmitting the common ID and an ID of the electronic device to a second external server through the second wireless communication circuit (0058);
receiving an internet protocol (IP) address of the external mobile device from the second external server (0064); and
establishing the second wireless connection with the external mobile device through the second wireless communication circuit by using the IP address (0058; 0064).

As per claim 19, Douglas further discloses the electronic device, wherein the instructions, when executed, further cause the processor to:
transmit the common ID and an ID of the electronic device to a second external server through the second wireless communication circuit (0058);
receive an internet protocol (IP) address of the external mobile device from the second external server (0064); and
establish a second wireless connection with the external mobile device by using the IP address, wherein the second request is received through the second wireless connection (0058), and
wherein the second response is transmitted through the second wireless connection (0058).

As per claim 20, Douglas further discloses the electronic device, wherein the first wireless communication circuit is configured to provide bluetooth communication (0019; 0028), and
wherein the second wireless communication circuit is configured to provide WiFi communication or cellular communication (0028; 0058).

As per claim 21, Douglas failed to explicitly disclose the electronic device, wherein the first wireless connection is disconnected in response to at least one of a distance between the electronic device and the external mobile device exceeding a communication distance or the first wireless communication circuit being turned off.
Lin discloses the electronic device, wherein the first wireless connection is disconnected in response to at least one of a distance between the electronic device and the external mobile device exceeding a communication distance or the first wireless communication circuit being turned off (0207).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the electronic device of Douglass and incorporate an electronic device, wherein the first wireless connection is disconnected in response to at least one of a distance between the electronic device and the external mobile device exceeding a communication distance or the first wireless communication circuit being turned off in view of the teachings of Lin in order to facilitate transaction and enhance security.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        July 28, 2021